Walia" 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 1 of 17

FILED

APR 1 4 2020

IN THE UNITED STATES DISTRICT COURT

R THE NORTHERN DISTRICT OF OKLAHOMA
” ic CG. VieCartt, Clerk

Mg" oietaicr COURT
UNITED STATES OF AMERICA,
Plaintiff,
Vs Case No. 09-CR-043
LINDSEY KENT SPRINGER,
Defendant.
EMERGENCY
MOTION TO REDUCE TERM OF IMPRISONMENT
PURSUANT TO 18 U.S.C. § 3582(c) (1) (A) (1)
DUE TO CORONAVIRUS
Lindsey Kent Springer ("Springer") moves this Court pursuant to 18 U.S.C.
§ 3582(c)(1)(A)(i) for an Order reducing Springer's term of imprisonment to
time served based upon the Coronavirus, its resulting COVID-19 disease, and
in consideration with Springer's already accepted exposure to airborne
asbestos and breath-taking mold for more than 500 days while Springer served
his term of imprisonment at Seagoville FCI's prison camp. Springer requests
this Motion be treated in an EXPEDITED manner.
ESSENTIAL BACKGROUND
Springer is currently designated as Cronic Care in the Bureau of Prisons
("BOP") for upper respiratory breathing issues stemming from exposure to
asbestos and mold while Springer resided at Seagoville's prison camp. Doc.
679. This Court has already accepted.the facts surrounding Springer's exp-
osure to airborne asbestos and mold in its December 19, 2019 Order. Id. What
has changed is the existence of the declaration of a National Emergency by
President Donald J. TRump ("President") on about March 13, 2020 due to the
Coronavirus and the resulting COVID-19 disease.
On December 21, 2018, the President signed into law the First Step Act

("FSA"), Pub. L. 115-391, § 603(b), 132 Stat. 5194, which amended 18 U.S.C.

1 / Mail __No Cert Sve __No Orig Sign
__CiMJ —___C/Ret'd —_.No Env

Cid
du Cpy’s __NoEnwCpy's _ OW OMS
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 2 of 17

§ 3582(c)(1)(A). On March 26, 2020, Attorney General William Barr ("A.G.")
issued a Memorandum to the Director of the BOP ("Director") directing the
BOP to consider the totality of circumstances for each federal prisoner in
expanding home confinement in effort to try controlling the spread of the
Coronavirus and the COVID-19 disease that follows. On March 27, 2020, the
President signed into law the Coronavirus Aid, Relief, and Economic Security
Act ("CARES Act"). Section 12003(b)(2) of the CARES Act amended 18 U.S.C.

§ 3624(c)(2) providing:

“During the covered emergency period, if the Attorney General finds
that emergency conditions will materially affect the functioning of
the Bureau, the Director of the Bureau may lengthen the maximum amount
of time for which the Director is authorized to place a prisoner in
home confinement under the first sentence of section 3624(c)(2) of
title 18, United States Code, as the Director determines appropriate."

Prior to the CARES Act, § 3624(c)(2) allowed the BOP to send any of
its prisoners to home confinement for not more than 10% of his or her
sentence, up to a mximum of 6 months. ‘The AG's March 26, 2020 Memorandum
finds emergency conditions will materially affect the functioning of the
BOP involving the Coronavirus and the resulting COVID-19 disease.

Home confinement beyond the 6 months is authorized, and a priority,
under the following conditions and criteria:

1) The prisoner's age;
2) The prisoner's vulnerability to COVID-19 under the Centers for

Disease Control and Prevention ("CDCP");

3) The prisoner’ s security level at Low or Minimum Security Facilities;
4) The prisoner's conduct in prison with priority to prisoner's with
no BOP violatins within the last 12 months;
5) ‘The prisoner's PATTERN Score with priority given to minimum Score
prisoners;
- 6) The prisoner's demonstration and verifiable reentry plan that—-

(a) prevents recidivism;

(b) maximize public safety;

(c) verification of conditions under which prisoner's would be
confined upon release would present a lower risk of contracting
COVID-19 than what the prisoner would face in Prison;

7) The prisoner's crime of conviction;
8) An assessment of the danger posed by the prisoner to the Community;

2
~ Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 3 of 17

The AG emphasized that "[T]here are particular concerns in this instit-
utional safety" and that the AG did not want institutions to become petri
dishes where the Cornoavirus could spread rapidly. On April 2, 2020, the
President announced that the United States of America could see more than a
100 thousand deaths and millions infected with COVID-19 within the next few
months, The Director has all but locked down the entire Federal Prison pop-
ulation, with limited exceptions, due to COVID-19. On April 3, 2020, the aG
issued an emergency declaration Bureau wide regarding COVID-19 and the pro-
blem spreading: throughout the BOP.. On or about April 4, 2020, Warden John
B. Fox of the Federal Transfer Center retired effective immediately.

Doctor Anthony Fauci of the National Institute of Allergy and Infectious
Diseases, and Dr. Deborah Birx, White House Coronavirus Response Coordinater,
both on the President's Coronavirus Task Force, have strongly urged that the
Summer may slow down the Coronavirus but would most likely return in the fall
of 2020. Dr. Fauci also announced to the World that we are-at least a year =
to 18 months away from a vacination to prevent the COVID-19 Disease that
derives from the Coronavirus. |

INTRODUCTION

Springer's Motion shows (A) there is no Warden appointed by the Attorney
General at the Federal Transfer center after John B. Fox retired effective
April 4, 2020; (B) Springer should be excused from the administrative require-
ments of 18 U.S.C. § 3582(c)(1)(A) due to the National Emergency of a Pandemic;
(C) exhaustion of appeals would be futile without a Warden to begin the proc-
ess and the National Emergency Pandemic:which is Bureau wide; (D) the United
States Sentencing Commission has not amended its guideline to reflect the
changes based upon the FSA; (E) the government otherwise should waive any
affirmative defense involving claim processing rules under § 3582(c)(1)(A)

3
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 4 of 17

due to the National Emergency Pandemic; (F) Springer's current time periods
relevant to the CARES Act and FSA; (G) Springer's Reentry Plain; (H) Spr-
inger meets, to the extent this Court uses them as guides,’ all the AG's
criteria in. the AG's March 26, 2020 memorandum; (J) Springer satisfies the
factors under 18 U.S.C. § 3553(a) applicable to this Motion; (K) Springer
is not a danger to the safety of any other person or the community as pro-
vided in 18 U.S.C. § 3142(g) and USSG § 1B1.13.2; (L) a reduction is consist-
ent with policy statement that focus on community safety, nature of the
offenses, history and characteristics of the defendant, and nature of any
danger; (M) COVID-19 and the Coronavirus meet § 3582(c)(1)(A)'s definition
of extraordinary and compelling reasons for a sentence reduction and comp-
assionate release.
REASONS FOR MODIFICATION OF SENTENCE INVOLVING COVID-19 ,
1. Springer's request for Compassionate Release and Sentence Modification.
On December 21, 2018, the President signed into law the FSA. Among the
Criminal Justice Act Reforms, Congress amended 18 U.S.C. § 3582(c)(1)(A) (i)
to provide the Sentencing Judge jurisdiction to consider a motion for red-
uction of sentence under "extraordinary and compelling reasons warrant[ing]
such reduction..." 18 U.S.C. § 3582(c)(1)(A) reads.in relevant part:
"The Court may not modify a term of imprisonment once it has been imposed
except that (1) in any case--(A) the Court, upon motion of the Director
of the Bureau of Prisons, or upon motion of the defendant after the
defendant has fully exhausted all administrative rights to appeal a
failure of the Bureau of Prisons to bring a motion on the defendant's
behalf or the laps of 30 days from the receipt of such a request by the
Warden of the defendant's facility, which ever is earlier, may reduce
the term of imprisonment (and may impose a term of probation or super-
vised release with or without conditions that does not exceed the unser-
ved portion of the original term of imprisonment), after considering the
factors set forth in section 3553(a) to the extent that they are applic-

able, if it finds that ~-(i) extraordinary and compelling reasons war-
rant such a reduction..."
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 5 of 17

Congress has not defined "extraordinary and compelling reasons!’ in the
FSA.

A. There is no Warden appointed under 18 U.S.C. §§ 4001 and 4041 to the
Federal Transfer Center under 18 U.S.C. § 3582(c)(1)(A).

The Office of Warden is established through 18 U.S.C. §§ 4001 and 4014.
Under section 4001(b)(1), Congress directs the Attorney General to promulgate
rules for the government of each prison "and appoint all necessary officers ©
and employees in accordance with the civil-service laws, the Classification
Act, aS amended, and the applicable regulations." Under section 4041:

“The Bureau of Prisons shall be in charge of a director appointed by and

serving directly under the Attorney General. The Attorney General may

appoint such additional officers and employees as he deems necessary."

28 CFR § 500.1({a) defines the term "Warden" as the Chief Executive Officer
of a federal prison. Wardens are clearly officers of the United States and
exercise significant authority of the United States regarding the running of
federal prisons like the Federal Transfer Center.

On or about April 4, 2020, the Warden of the Federal Transfer Center at
Oklahoma City, Oklahoma retired effective immediately. All federal prisons
require a Warden as the custodian. Rumsfeld... Padilla, 542 U.S. 426, 435(2004).

18 U.S.C. § 3582(c) (1) (A) contemplates there being a Warden to request
‘ for assistance in obtaining the filing of a Motion for Modification of a fed-
- eral prisoner's sentence. 28 CFR § 571.61 (a)(1) and (2) directs requests for
Compassionate Release be made to the Warden of the prison. However, 28 CFR
in Chapter V are suspended during a National Emergency such as the March 13,
2020 declaration by the President. See 28 CFR § 501.1.

Without a Warden at the Federal Transfer Center there is no way for

anyone to begin the process contemplated by the FSA and § 603(b).
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 6 of 17

| B. Springer should be excused from the administrative requirements due
to the President's declaration of a National Emergency.

On March 13, 2020, the President declared a National Emergency concerning
the Coronavirus and resulting COVID-19 disease. Notwithstanding the terms of
28 CFR § 501.1's suspension of regulations under 28 CFR Chapter V, and that

’ the Federal Transfer Center has no appointed Warden, the time period set forth
under 28 CFR § 542.15 to appeal any denial of a request for Compassionate
Release under 28 CFR § 571.61(a), would literally take months. See § 542.15(a)
(allowing first appeal from "20 calendar days of the date the Warden signed the
response.'') Then there is appeal times for denials from the Regional Director.
See Garza _v. Davis, 596 F.3d 1198, 1204(10th Cir. 2010); McCarthy v. Madigan,
503 U.S. 140, 143(1992).

Recently, in U.S. v. Brannan, Case No. 4:15-CR-80-01(S.D. Texas, 4.2.2020),
the district court granted an emergency motion under § 3582(c)(1)(A)-on the
same day it was filed-whre the prisoner had served 9 months of:a 36 month sent-
ence for fraud at FCI Oakdale. In U.S. v. Calvin, Case No. 3:19-CR-179, 2020
WL 1613943(D.Conn., 4.2.2020), a federal prisoner was released to home con-
finement where COVID-19 Pandemic substantially increased the prisoner's risk
of severe illness due to diabetes. And in U.S. v. Foster, Case No. 1:174-CR-
324-02(MD PA, 4.3.2020), the district court granted modification of a federal
prisoner's term of imprisonment finding:

"The circumstances faced by our prison system during this highly contag-

eous, potentially fatal global pandemic are unprecedented. It is no

stretch to call this enviroment ‘extraordinary and compelling,’ and we
well believe that, should we not reduce Defendant's sentence, Defendant

has a high likelihood of contracting COVID-19 from which he would "not
be expected to recover." USSG § 1B1.13. No rational is more compelling

or extraordinary."
The Attorney General has clearly directed the BOP to release prisoners

to home confinement no longer being bound by the 10% or 6-months under 18

6
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 7 of 17

U.S.C. § 3624(c)(2).

The President's National Emergency Declaration, the FSA, the CARES Act,
and the AG's directive to the BOP, warrants the excusing any technical comp-
liance with the administrative requirements to the Warden under 28 CFR §§
571.61(a)(1) and (2), 571.62(to the extent they are applicable in the first
place).

C. Without a Warden there is nothing to file or exhaust in appeals.

Without a Warden to consider assisting Springer in obtaining a modific-
ation to Springer's sentence under § 3582(c)(1)(A), there would be no appeals

to then exhaust. Woodford v. NGO, 548 U,S. 81, 90(2006).

28 CFR § 571.61(a) reads in relevant part:

"A request for a motion under 18 U.S.C. 4205(g) or 3582(c)(1)(A) shall
be submitted to the Warden."

The Warden is to approve requests for a motion under 28 CFR § 571.62(a).

In Ross v. Blake, 136 S.Ct. 1850, 1859(2016), the Supeme Court explained
the few circumstances when "administrative remedy, although officially on the
books, is not capable of use to obtain relief." They called this a "dead-end"
with officers unalbe to provide any relief to aggreived inmates..Id. (citing
to Booth v. Chumer, 532 U.S. 732, 736(2001)).

“Where the relevant administrative procedure lacks authority to provide
any relief," "the inmate has ‘nothing to exhaust.'" Booth, 532 U.S. at 763;
Ross, 136 S.Ct. at 1859.

D. The Sentencing Commission has not acted in accordance with 28 U.S.C.
§ 994(t) since the FSA was signed into law.

28 U.S.C. § 994(t) directs the Sentencing Commissino to "describe what
should be considered extraordinary and compelling reasons for sentence reduct~

ion, including the criteria to be applied and a list of specific examples."
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 8 of 17

Prior to the passage of the FSA, the Sentencing Commission established
four categories of circumstances in which “extraordinary and compelling rea~
sons exist." See USSG § 1B1.13, cmt. n.1. The four categories are (A)
medical conditions of the defendant, (B) the age of the defendant, (C) family
circumstances, and (D) other reasons.

Currently, the four categories do not reflect the FSA. See U.S. v. Cantu,
2019 U.S. Dist. Lexis 100923(S.D. Texas, 6.17.2019). The Sentencing Commiss-
ion's "other reasons" should not be read to be limited to those listed.where
the title to the FSA's changes to § 3582(c)(1){A) is "Increasing the Use of
Transparency of Compassionate Release." Pub. L. 115-391, § 603(b), 132 Stat.
5194(2018). The current version of § 1B1.13 is not applicable when a def-
endant requests relief under § 3582(c)(1)(A), as amended, because it no longer
explains an appropriate use of that statute. Cantu, supra.

Congress "can override any guideline or policy statement." U.S. v. Colon,
707 F.3d 1255, 1261(11th Cir. 2013); U.S. v. Berberna, 694 F.3d 514, 524-25.
(3rd Cir. 2012)("Congress can...pass a law overriding the Commission's [pol-
icy] determination ‘at any time.'")(quoting U.S. v. Horn, 679 F.3d 397, 406
)6th Cir. 2012) (quoting Mistetta v. U.S., 488 U.S. 361, 394(1989)); U.S. v.
Anderson, 686 F.3d 585, 591(8th Cir. 2012); U.S. v. Fox, 631 F.3d 1128, 1131
(9th Cir. 2011).

Currently there is only two Commissioners and there are’ four required to
change the Sentencing Guidelines. Cantu, Lexis 100923, at 1, n.1.

E. The Government should agree to waive administrative requirements.

If- 28 CFR 501.1 does not suspend all of Chapter V in 28 CFR, the govern-
ment should agree to waive compliance with 28 U.S.C. § 571.61 and § 542.10 et
seq, based upon the National Emergency. See U.S. v. Brannan, Case No, 4:15- |

8
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 9 of 17

CR-80-01(S.D. Texas, 4.2.2020) granting relief under § 3582(c)(1)(A) wihtout
having to exhaust administrative requirements.

In U.S. v. Stone, 2019 U.S. Dist. Lexis 182081, at 1, 20-21(S.D. Iowa, 10.
22.19), the district court held § 3582(c)(1)(A)'s administrative requirements
for compassionate release by the Court is a nonjurisdictinal requirement found
under equity. The requirements are "claim process rules" that can be waived.
Kontick v. Ryan, 540 U.S. 443, 456(2004); Jones v. Bock, 549 U.S. 199, 212

(2007); Hammer v. Neighborhood Hous. Serv., 138 S.Ct. 13, 17-18(2017).

 

F. Springer's time periods relevant to the CARES Act and FSA.

Springer was sentenced on April 23, 2010 to 180 months imprisonment. As
of April 23, 2010, Springer would have served more than 10 years and earned
539 days of his projected 809 days of good time credit under the FSA. This
equals 18 months earned and 26 months projected. With the time period changes
under § 12003(b) of the CARES Act, Springer's old home detention date was set
at August 2, 2022.based upon a release date of February 2, 2023.

Under 18 U.S.C. § 3634(b), Springer would also be eligible for 12 months
community confinement moving Springer's community confinment date to August 22,
2021. ‘The CARES Act has removed the 6 month limitation for home confinement
during the National Emergncy Pandemic and for 30 days after it is lifted.

Even if Springer was only given 10% of his 180 months to be served on
_ home confinement, that date would also be around August 22, 2021. If the
time periods under § 3624(b) were consecutive with § 3624(c), Springer's
eligibility for release from incarceration would be around August 22, 2020.

G. Springer's Reentry Plan.

 

Being guided by 28 CFR § 571.61(a)(1) and (2), and the AG's March 26,
2020 directive to the BOP, Springer has a reentry. plan to present to the Court.

Springer's sister, Jodee Winkle, and her husband, Rodney Ratcliff, have
9
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 10 of 17

_ agreed to allow Springer to live with them at their house located at 2626
=z 72nd St., Tulsa, Oklahoma 74136. Jodee Winkle's contact information is
918-639-8954. Springer's sister has agreed to help Springer find a job and
provide for Springer's needs until Springer is able to gain employment and
provide for himself. Springer's Dad, Lew Springer, his Mom, Jeanie McCarty,
and his Brother, Randy Springer, have supportred Springer thoughout his 10
year prison term. Springer's children have also supported Springer during
his 10 year prison term with the new addition of two grandchildren.

Springer's sister owns Moss' Seatcovers located at 4949 South Peria in
Tulsa Oklahoma. Springer's Sister and Brother-in-Law are the only residents
living at 2626 E. 72nd St. They are both in their 60s.

These conditions will prevent recidivism, maximize public safety, and
provide Springer a lower risk of contracting COVID-19 than if Springer were
to remain in Federal Prison.

I. Springer -satisfies, -to the extent this Court finds them useful, all
AG's criteria in the March 26, 2020 memorandum.

 

There are basically eight criteria the AG instructs for consideration of
being released to home confinement and the totality of the circumstances Spr-
inger faces.

First, Springer is 54 years and 7 months old at the time of the filing of
this motion. Second, Springer is currently under "cronic care" for upper
respiratory breathing issues taking place after Springer was exposed to the
asbestos and mold this Court previously addressed on December 19, 2019. See
Doc. 679. Recently the BOP took X-Rays of Springer's lungs and Springer is
awaiting the reading of those results. Springer is vulnerable more than most
to the COVID-19 disease under the CDCP criteria. Third, Springer is at the
Federal Transfer Center which houses out-custody, minimum custody, and low

custody inmates in the CADRE unit where Springer resides. Springer works
10
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 11 of 17

for the Federal Transfer Center, holds a gate pass , and is designated as
community custody by the BOP (the lowest designation available to persons

in federal prison. Springer has worked at Seagoville FCI's Camp as its Ware—
house Clerk and in the CADRE Unit furloughed daily to the Regional Director's
Complex at Grand Prairie, Texas prior to requesting transfer to the Federal
Transfer Center to help Springer facilitate visits with his family.

Fourth, Springer has no incident reports or disciplinary infractions in
the last 12 months and only one such report (in 2013) in the almost 10-years
Springer has served. Fifth, Springer qualifies as priority under the AG's
directive based upon Springer's PATTERN Score of minimum. This is the lowest
available. Sixth, and as outlined above, Springer has a verifiable reentry
plan which includes living with his Sister and Brother-in-Law at 2626 E. 72nd
St. in Tulsa, Oklahoma. Springer's Sister will provide Springer's needs until
Springer is able to gain employment after the Governor lifts the shelter-in-
‘place orders currently in force for the entire State of Oklahoma. While in
Prison, Springer became real world certified as a fork lift driver good until
2022 by Robert Freeman of Texas. Springer also gained valuable experience
managing, with supervision, the Warehouse at Seagoville FCI. Springer has
been repairing commercial grade and household washers and dryers since his
term of imprisonment basically began. Springer also worked at the Grand
Prairie, Texas Regional Director Complex in Building ## 344, 345, and 346.
These buildings were occupied by several hundred civilians who Springer worked
in close proximity. Springer currently works in landscape.

Seventh, Springer's offenses of conviction are nonviolent (totally).

Eighth, Springer is not a danger to the community, or any person, and

holds community custody designation by the BOP.

11
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 12 of 17

J. Springer should satisfy the Court's 18 U.S.C. § 3553{a) factors
applicable.

Congress directs the district court to consider § 33553(a) factors when
presented with a motion under § 3582(c)(1)(A)(i).

The President and AG have directed release would be appropriate where
the prisoner was totally nonviolent with minimum PATTERN Score. Springer
checks both boxes. Furthermore, if Springer were sentenced today based upon
the same facts this Court used on April 23, 2010, the Sentencing Commission,
since 2014, adjusted the tax loss levels under USSG § 2T4.1 by two levels
involving more than $ 1,000,000 but less than $ 1,500,000. Compare 2T4.1(I)
setting more than $ 1,000,000 at base offense level of 22 with Amendment 791's
changes moving 22 points to more than $ 1,500,000. ‘This Court's finding of
tax loss on April 23, 2010 was less than $ 1,500,000. | Springer's new range
would change from 151 to 188 months, to 121 to 151 months. This Court most
likely would have landed around 145 months based upon how it landed at 180
months. Under these circumstances, Springer would currently be at 138 months
| (with 18 months good time under the FSA) and would already be in community
confinement or home confinement at this point. |

K. Springer is not a danger to the safety of any other: person or the
_ community as provided by 18 U.S.C. § 3142(g) and USSG § 1B1.13.2.

Springer has been in Prison now almost Ten Years, earned almost 540 days
of good time credit under the FSA, worked in positions requiring the highest .
degree of integrity, and is Scored under PATTERN as minimm. Prior to incar- .
ceration, Springer remained free in the Tulsa and Sapulpa communities and
complied with every request of the Court's Probation Office. Springer comp-
lied with every Order the Court issued involving legal procedings. Springer
is a totally nonviolent prisoner currently designated community custody by
the BOP. Springer has worked in the Community of Grand Prairie, Texas around

12
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 13 of 17

hundreds of BOP personnel and keeps close contact with his parents, siblings,
children, and now grandchildren.

Springer is no danger to anyone.

L. A reduction is consistent with the policy statements that focus on

community safety, nature of offense, history and characteristics of
Springer, and nature of any danger.

 

The policy at present.is for over 50 federal prisoners to spend a portion
of their sentence on home confinement. People over 50 years of age are at
risk for contracting COVID-19 from the coronavirus. Although there is some
information being presented to the public that 30 and 40 year old people are
having some difficulty surviving COVID-19, the prognosis is grim when the
person is over 50. Springer is over 50. The AG set forth the policy of the
BOP on March 26, 2020 regarding COVID-19 and federal prisoners.

The passage of the CARES Act allows for the policy of the AG to the BOP
place at risk prisoners, for which Springer is one, in home confinement where
the federal prisons probably will become petri dishes where the Coronavirus
could spread rapidly causing severe illness, with lasting damage or even death
among the aging population.

Springer is community custody designated, totally nonviolent, more than
Ten Years served by April 23, 2020, earned 539 days of good time credit under
the FSA, is no danger to anyone, and is on cronic care for upper respiratory
issues that triggered the cronic care being exposed .to 500 days of asbestos
and mold. Springer experiences nose bleeds and closure of his airways when
not taking the prescribed medication. Sending Springer home will reduce the
cost of incarceration.

M. COVID-19 and the Coronavirus meet § 3582(c)(1)(A)'s meaning of
extraordinary and compelling reasons and compassionate release.

 

On Friday, April 3, 2020, the Attorney General declared a National Emerg-

13
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 14 of 17

ency under 28 CFR § 501.1 and directed each Prison to send to-home confinement
those prisoners no longer a threat to the public. It is no better said than
in Foster, Case No. 1:14-CR-324-02(MD PA, 43.2020, and worth repeating:

"The circumstances faced by our prison system during this highly contag-
eous. potentially fatal global pandemic are unprecedented. It is no
stretch to call this enviroment ‘extraordinary and compelling,' and we
well believe that, should we not reduce Defendant's sentence, Defendant

has a high Likelihood of contracting COVID-19 from which he would "not
be expected to recover." USSG § 1B1.13. No rational is more compel Ling

or extraordinary."
The deaths are expected to be in the undreds of thousands, the serious

illness are expected to be in the millions, and as the AG said in declaring
a BOP emergnecy on Friday, April 3, 2020, the COVID-19 is spreading through
three of the BOP prisons at an alarming rate.
CONCLUSION

Springer resepctfully requests this Court to enter an order modifying
Springer's sentence to time served and allowing Springer to serve the remainder
of his sentence on supervised relesae based upon the National Emergency by the
President on or about March 13, 2020, and by the Attorney General on April 3,

2020, involving the risk of COVID-19 from the Coronavirus.

Respectfully Submjtted,

Rey. # 028801063 ff J

Federal sfer Center
P.O. Box 898801
Oklahoma City, Oklahoma 73189

 

 

1. Reuters reported on Saturday, April 3, 2020, 5 federal prisoners died at
FCI Oakdale and 1 at FCI Elkton, from COVID-19. The report also said the BOP
confirmed 91 inmates and 50 staff throughout its 122 institutions have fallen
ill with COVID-19. "Uniion officials and families or prisoners have told Reuters
they believe the number of people sickened with the virus is much higher." At
present Fox News reports almost 10,000 dead and over 300,000 infected and the
Surgeon General warns the coming weeks are going to be Like Pearl Harbor.

14
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 15 of 17-

CERTIFICATE OF SERVICE
I hereby certify that on April Y, 2020, I sent by U.S. Mail, First »
Class, Postage Prepaid, the abov Motion to the Clerk of Court at 333 West
Fourth Street, Tulsa, Oklahoma 74103;
I further certify that the following are ECF registered users and shall
receive service of the above Motion through the Court's ECF system:
‘Charles O'Reilly .
Jeffrey A. Gallant
R. Trent Shores
er
DECLARATION OF MAILING
I declare under the penalty of perjury pursuant to 28 U.S.C. § 1746(1),
under the laws of the United States of America, that on April Y, 2020, I
deposited the abov Motion in the U.S. Mail System inside the Federal Transfer

Center to the Clerk of Court at the address liste

 
   

15
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 16 of 17

WSM/ eaAayuOs

  

 

a -
MS gee +S = --

|- 4dS-€F,-39=bO

   

| f: we! pe

WSN / sain

gill

    

 

 

SSJEIS payin
COLFL HO ‘esing
IS HLr M EEE

BAO JO JOUSIG WuaULION

HNOD JO

ae

LHNOD LOIWLSId “SN
WaIO ‘IWEOIA "OD WEN

0202 PT ddV

CH cal Nic) da
1 pow aad

1088-68IEL MO ‘A.LIO VAOHV TIO
He 108868 XO 'O'd
YALNAD UASNVUL Tada

AW-OXSETG) #0Ta
‘INN

 

  
Case 4:09-cr-00043-SPF Document 686 Filed in USDC ND/OK on 04/14/20 Page 17 of 17

fe gad €
